DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the submission received on 6/29/22.  Claims 14-36 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 14-36 rejected under 35 U.S.C. 101.  
Claims 14-36 are rejected under 35 U.S.C. 112.
Claim(s) 14-17 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campailla (US 7,136,899).
Claim(s) 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beggelman et al. (US 2009/0119095).

Claim(s) 18, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Campailla, and further in view of Somenzi, Fabio. (2000). Binary Decision Diagrams.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Beggelman, and further in view of Campailla (US 7,136,899).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-36 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 14 and 22, the limitation of “renaming one or more literals in the database query” and “sorting the clauses of the database query”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “renaming” and “sorting” in the context of this claim encompasses the user manually adjusting a query. Similarly, the limitation of “selecting one or more database records”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “selecting” in the context of this claim encompasses the user mentally choosing records.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Additionally, the claim recites “receiving the database query”, “providing a binary decision diagram”, “providing a node”, and “providing a left-hand tree … and a right-hand tree.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering and outputting in conjunction with the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “receiving the database query”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”
With respect to “providing a binary decision diagram”, “providing a node”, and “providing a left-hand tree … and a right-hand tree”, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Presenting offers and gathering statistics.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claims 15 and 23, the claims are directed towards providing subtrees, which has been discussed above as well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Presenting offers and gathering statistics.”  Therefore, the additional elements do not provide significantly more than the abstract idea.  

With respect to claims 16 and 24, the claims are directed towards “joining that left-hand or right-hand subtree to the already provided node” which, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “joining” in the context of this claim encompasses the user mentally combining two concepts.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

With respect to claims 17 and 25, the claims are directed towards receiving one or more clauses, selecting, and renaming. These elements have been discussed above and do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering and outputting in conjunction with the abstract idea.  The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

With respect to claims 18, 19, 26, and 27, the claims are directed towards “determining a count of records… including the steps of performing… determining… counting… and accumulating…” which, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a count of records… including the steps of performing… determining… counting… and accumulating…” in the context of this claim encompasses the user mentally counting records.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

With respect to claims 20, 21, and 28, the claims are directed towards how the accumulated count is calculated.  This is a mathematical concept.  The court states that ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’

With respect to claim 29, the limitation of “converting sentences of natural language”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses the user mentally translating sentences. Similarly, the limitation of “recognizing sentences”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “recognizing” in the context of this claim encompasses the user observing sentences.  The limitation of “determining constituents of the categorical statement”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user mentally analyzing the categorical statement.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claim 30, the limitation of “convert the database query”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “convert” in the context of this claim encompasses the user mentally translating sentences. 
The limitation of “using a representation of a query as a plurality of clauses to provide a logically complete ontology, the logically complete ontology including an Inductive Derivative Component (IDC) disposed to provide, using combinatory information in response to the relational database system, explicit constraints”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “provide” in the context of this claim encompasses the user mentally analyzing and understanding a query.
The limitation of “selecting database records”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses the user manually choosing records.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  The claims recite a processor coupled to a non-transitory memory, however, this is recited as a high-level of generality (i.e., as a generic processor performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites receiving a database query.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “receive one or more database queries”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claim 31, the limitations are directed towards selecting terms and performing induction.  According to the specification, induction is deriving rules from given tables (pg. 14, Type 7 in table).  Therefore, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses the user manually choosing records and the “performing” in the context of this claim encompasses the user analyzing tables for appropriate rules.

With respect to claim 32, the limitations are directed towards abstracting categorical statements.  According to the specification, abstracting is analyzing a list of rules with respect to given results (original claim 5 & pg. 28, method 10).  Therefore, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “abstracting” in the context of this claim encompasses the user analyzing a list for appropriate rules.

With respect to claim 33, the limitations are directed towards a Deductive Derivative Component (DDC) disposed to apply one or more syllogisms which, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “apply” in the context of this claim encompasses the user mentally adjusting a query.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

With respect to claim 34, the limitations are directed towards converting records, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses the user mentally translating sentences.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

With respect to claim 35, the limitations are directed towards a deduction engine disposed to process available categorical statements which, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “process” in the context of this claim encompasses the user mentally analyzing categorical statements.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

With respect to claim 36, the limitations are directed towards providing answers which does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity.  The courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Presenting offers and gathering statistics.”

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim states, “renaming one or more literals in the database query to provide a database query with a revised set of literals in which the indices of the literals fulfill the following conditions: … indices of literals appearing as heads of clauses are sorted in ascending order, and indices of new literals appearing in a clause are greater than indices already used in earlier clauses, within the database query clauses.”  There is no discussion of “indices of literals appearing as heads of clauses are sorted in ascending order, and indices of new literals appearing in a clause are greater than indices already used in earlier clauses, within the database query clauses.”  Method 2 discloses sorting indexes of literals (pg. 19).  Method 3 discloses sorting each clause in increasing order so that those that have not yet been renamed and appear in a larger number of clauses appear first (pg. 20).  However, this does not specify “heads of clauses” or “new literals appearing in a clause are greater than indices already used in earlier clauses.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 22 disclose “heads of clauses” however, there is no discussion of such subtrees in the specification.  For purposes of examination, this will be interpreted as clauses.
Claims 14 and 22 disclose “a left-hand subtree” and “a right-hand subtree” however, there is no discussion of such subtrees in the specification.  For purposes of examination, this will be interpreted as referring to the left and right clause sets that correspond to the BDD (pg. 18, method 1).
Claims 14 and 22 disclose “repeating the steps of selecting, renaming, and sorting literals” however, “selecting” is not in the aforementioned steps.  There is a “selecting” step after this limitation.  It is unclear what “selecting” this is referring to.
Claims 18 and 26 disclose “determining a distance from that one node to a root of the binary decision diagram” and “the count being weighted in response to a distance between the selected node and a root of the binary decision diagram” however, it is not discussed in the specification.  Pg. 21 method 2 shows searching through the BDD for solutions, however, there is no explanation of the distance to the root or weighting the count.
Claims 20 and 28 disclose “the accumulated count is responsive to an exponential of a distance between the selected node and a root of the binary decision diagram” however, it is not discussed in the specification. Pg. 21 method 2 shows searching through the BDD for solutions, however, there is no explanation of the distance between the node and root.
Claim 29 discloses “constituents” however, the specification does not appear to disclose this term.  For purposes of examination, “constituents” will be interpreted as words of the categorical statement.
Claim 30 appears to have a typo by stating only “an inductive derivative component (IDC) disposed to provide, using combinatory information from one or more parts of the relational database system” and then later re-introducing ““an inductive derivative component (IDC) disposed to provide…” 
Claim 32 discloses “claim 30b” which appears to be a typo.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campailla (US 7,136,899).

With respect to claim 14, Campailla teaches a method of applying a database query to a relational database, the database having one or more records, the database query reciting a relationship between a database record and a plurality of literals, the method including steps of:
receiving the database query in a first format and providing a binary decision diagram (BDD) in response thereto (Campailla, Col. 6 Li. 1-3, Each of the inverse query subscription modules 311- 314 processes the information request criteria for a single subscribing user to the pub/sub system & Col. 6 Li. 56-60, This subscription process is coupled and enhanced by representing the above queries in if-then-else normal form (INF). A boolean expression represented in INF is called a binary decision diagram (BDD). BDDs use the if-then-else operator instead of OR and AND operators);
the steps of providing a binary decision diagram including steps of:
providing a node in the binary decision diagram in response to the database query (Campailla, Fig. 9, node 910),
for a selected literal in the database query, providing a left-hand subtree of the node in the binary decision diagram including one or more clauses representing the database query when that selected literal is true and a right-hand subtree of the node in the binary decision diagram including one or more clauses representing the database query when that selected literal is false (Campailla, Fig. 9, node 911, 912, 913 resulting in False 930 or true 931, Col. 11 Li. 20-23, FIG. 9 illustrates a pair of BDD trees corresponding to two subscription expressions that permit the use of implications according to an embodiment of the present invention.),
renaming one or more literals in the database query to provide a database query with a revised set of literals (Campailla, Col. 11 Li. 30-34, Rewrite these expressions) in which the indices of the literals fulfill the following conditions: indices of literals appearing in a clause are sorted in ascending order, indices of literals appearing as heads of clauses are sorted in ascending order, and indices of new literals appearing in a clause are greater than indices already used in earlier clauses, within the database query clauses, sorting the clauses of the database query into a selected order (Campailla, Col. 11 Li. 35-42, Organize the nodes such that the nodes having expressions based upon x, Pl 910, P4 911, PS 921, and P7 922 are placed together. Similarly, organize the nodes such that the nodes having expressions based upon y, P2 910, P3 911, P6 921, and PS 922 are placed together, and the nodes having expressions based upon z, P9 924 are placed together. Construct the then edges and else edges to represent the BDD trees for S1 and S2 as shown in FIG. 9.),
repeating the steps of selecting, renaming, and sorting literals, until the binary decision diagram represents when the database query is resolved as true/false (Campailla, Col. 12 Li. 18-20, This evaluation process visits the entire set of BDD nodes breadth first, consistently moving down the frontier of current nodes. & Col. 12 Li. 29-31,  The evaluation process terminates when the count of elements in the rank reaches zero, which means that all the subscriptions are decided.);
selecting one or more database records, wherein the binary decision diagram represents when the database query is resolved to true, in response to the database query (Campailla, Col. 6 Li. 38-41, As such, a message that relates to MSFT, APPL and IBM may be passed to a subscriber if the other terms of the sub-expressions are satisfied. Other stock quote messages would be filtered from being sent to this subscriber 121.).

With respect to claim 15, Campailla teaches a method as in claim 14, wherein the steps of providing a left-hand subtree or a right-hand subtree of the node in the binary decision diagram is responsive to a logical equivalent to the node when the selected literal has the determined true/false value (Campailla, Col. 7 Li. 3-5, To evaluate a BDD, one simply starts at the root and each node takes a left or right branch depending on the truth of the test at that node).

With respect to claim 16, Campailla teaches a method as in claim 14, wherein when either a left-hand or right-hand subtree of a node is equivalent to an already provided node for the binary decision diagram, joining that left-hand or right-hand subtree to the already provided node (Campailla, Col. 9 Li. 26-39, Implications can be used within a single query to simplify the query. Redundant nodes in BDDs are not always the result of an error by the user. This is a consequence of the fact that normalization into INF treats each predicate as independent from the others, not considering implications. As an example, the expression: If (X- 3) then (If (X- 5) then S1 else S2) (12) can be simplified as if (X=3) then S2. In general if a node M has an implication relationship with its successor N, we can remove N and make M point to a successor of N, if the implication is concordant with the relationship between M and N.).

With respect to claim 17, Campailla teaches a method as in claim 14, wherein the steps of selecting, renaming, and/or sorting, literals include steps of: receiving one or more clauses representing the database query when one or more literals have been resolved as true/false; repeating the steps of selecting, renaming, and/or sorting, literals, until all literals in the clauses fulfill a selected condition  (Campailla, Col. 12 Li. 18-20, This evaluation process visits the entire set of BDD nodes breadth first, consistently moving down the frontier of current nodes. & Col. 12 Li. 29-31,  The evaluation process terminates when the count of elements in the rank reaches zero, which means that all the subscriptions are decided.).

With respect to claims 22-25, the limitations are essentially the same as in claims 14-17, as a relational database system including a processor coupled to a non-transitory memory (Campailla, Col. 4 Li. 20-24), the non-transitory memory including a relational database and the processor including instructions disposed to perform one or more functions on database queries; the relational database having one or more records and disposed to receive one or more database queries to be applied to the relational database, each particular database query reciting a relationship between a database record and a plurality of literals (Campailla, Col. 3 Li. 54-58, A broker server computing system 102 is located at the center of the data publication-data subscription system 100. The broker system 102 receives a sequence of information messages 103 from one or more data publishing server computing systems 111-113.).  The remainder of the limitations have been addressed above.

Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bar (US 8,078,551).

With respect to claim 29, Bar teaches a method of applying a database query to a relational database, the database having one or more records, the database query reciting a relationship between a database record and a categorical statement, the method including steps of:
converting sentences of natural language into categorical statements using a Diacritics-Grammar, the Diacritics-Grammar being disposed to automatically recognize natural language, wherein the Diacritics-Grammar includes, in addition to symbols of an alphabet of a selected natural language, diacritics and/or umlauts and/or meta-symbols expressing semantic roles of words and constituent phrases of the selected natural language (Bar, Col. 10 Li. 42-49, A document is input to the NL Engine in step 300. The text of the document is processed in a language recognition step 302, to identify the language of the input document according to the following characteristics 1. Alphabet (Latin, Cyrillic, Arabic, etc.). In some cases (e.g., Hebrew or Korean) the alphabet uniquely determines the language. 2. Unique or typical diacritics. & Col. 13 Li. 61-65, Step 308 identifies names in a string in the processed input document and compares them to ontology name instances in the system, thus identifying possible relations between relevant ontology instances and previously unidentified alternative names.); recognizing sentences in the selected natural language in response to the Diacritics-Grammar, the steps of recognizing using the diacritics and/or umlauts and/or meta-symbols (Bar, Col. 10 Li. 42-49, A document is input to the NL Engine in step 300. The text of the document is processed in a language recognition step 302, to identify the language of the input document according to the following characteristics 1. Alphabet (Latin, Cyrillic, Arabic, etc.). In some cases (e.g., Hebrew or Korean) the alphabet uniquely determines the language. 2. Unique or typical diacritics.);
determining constituents of the categorical statement in response to the diacritics and/or umlauts and/or meta-symbols, using categorical patterns of sentences, wherein the constituents include one or more of: subject, predicate, quantifier, negation (Bar, Col. 7 Li. 8-15, The lexicon is simply a large dictionary with all the Arabic (or any other language) words and other elements that one wants to recognize for the purpose of the tasks being performed. Arabic is a morphologically complex language. Like other Semitic languages, in Arabic the root is the basic form of a word. It may consist of 3 or 4 letters. Nouns and adjectives are formed by applying different patterns to each root).

Claim(s) 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beggelman et al. (US 2009/0119095).

With respect to Claim 30, Beggelman teaches a relational database system including
a processor coupled to a non-transitory memory, the non-transitory memory including a relational database and the processor including instructions disposed to perform one or more functions on database queries (Beggelman, pa 0023, a computer system including a processor and memory, and a computer readable medium storing instructions for natural machine learning (ML) processing including instructions to cause the computer system to receive one or more sources of input data, and determine, based on the one or more sources of input data and on at least one initial set of concepts, at least one attribute representative of a type of information detail to be included in the at least one new set of concepts.);
the relational database having one or more records and disposed to receive one or more database queries to be applied to the relational database, each particular database query reciting a relationship between a database record and a plurality of literals (Beggelman, pa 0036, knowledge bases may be used to identify clinical events of interest in electronic medical records, to improve search results for medical concepts of interest, and to translate complex medical concepts into consumer-friendly language.);
the functions including a query convertor disposed to convert the database query to a plurality of clauses, each of the plurality of clauses reciting one or more literals of the plurality of literals (Beggelman, pa 0055, These modules implement ML processes that, for example, automatically edit existing classifiers, build new classifiers and target functions, and reconfigure high-level system rules ( e.g., processing rules, also referred to as SmartSearch rules), that are associated with the attributes of a classifier and are used to perform, for example, natural language processing on input data).);
an inductive derivative component (IDC) disposed to provide, using combinatory information from one or more parts of the relational database system
the functions using a representation of a query as a plurality of clauses to provide a logically complete ontology, the logically complete ontology including an Inductive Derivative Component (IDC) disposed to provide, using combinatory information in response to the relational database system, explicit constraints in response to otherwise implicit constraints of the relational database system (Beggelman, pa 0140, both simple and complex ontology branches have an associated set of processing rules, referred to as SmartSearch Rules ( also referred to as forward chaining rules or induction rules). Each ontology branch typically has more than one SmartSearch rule. These Smart Search rules are made up of a set of both semantic and syntax constraints that, if met/satisfied by an input data sample, indicates that the input data sample contains the type of knowledge specified or indicated by the ontology branch);
selecting database records satisfying the truth value in response to the one or more database queries (Beggelman, pa 0036, knowledge bases may be used to identify clinical events of interest in electronic medical records, to improve search results for medical concepts of interest, and to translate complex medical concepts into consumer-friendly language.). 

With respect to Claim 31, Beggelman teaches a relational database system as in claim 30, wherein the Inductive Derivative Component is disposed to select one or more terms or values from the logically complete ontology and performs induction to infer one or more dependencies between terms or values determined to be decision terms or values and terms or values determined to be conclusion terms or values. (Beggelman, pa 0140, both simple and complex ontology branches have an associated set of processing rules, referred to as SmartSearch Rules ( also referred to as forward chaining rules or induction rules). Each ontology branch typically has more than one SmartSearch rule. These Smart Search rules are made up of a set of both semantic and syntax constraints that, if met/satisfied by an input data sample, indicates that the input data sample contains the type of knowledge specified or indicated by the ontology branch).

With respect to claim 32, Beggelman teaches a relational database system as in claim 30b, wherein the Inductive Derivative Component is disposed to abstract one or more categorical statements in response to inferred dependency relationships between decision terms or values and conclusion terms or values, the dependency relationships being responsive to induction between those decision terms or values and conclusion terms or values (Beggelman, pa 0106, When constructing new rules, the ML engine invokes the Syntax/Semantic Dependency rule ( or assumption) which states that allowable forms of the components specified within a constraint (POS, inflections, etc) differ based on syntactical organization of the classifier).

With respect to Claim 33, Beggelman teaches a relational database system as in claim 32, including a Deductive Derivative Component (DDC) disposed to apply one or more syllogisms to one or more of the categorical statements (Beggelman, pa 0151, First, the system uses the presence of high-level tokens (high sensitivity/low specificity) to tag sentences as being likely to include certain simple concepts. Sentences with these tags that do not produce a match ( e.g., a match corresponding to an instruction/parameter/constraint of a SmartSearch Rule) are first isolated for further analysis. Next, the sentence is "pruned" (e.g., "Text Pruning") by eliminating semantically neutral tokens and finally by eliminating tokens that are engaged.). 

With respect to claim 34, Beggelman teaches a relational database system as in claim 33, including a Translation Component (TRC) disposed to convert one or more selected records from the relational database to one or more of the categorical statements (Beggelman, pa 0066-0067, The NLP engine 100 receives source data 111 from, for example, on-line sources available on private or public computer networks. The data 111 thus received is initially processed by a lexicon processor 113 that performs language normalization on the received data. Such language normalization processing may include tagging recognizable words in the received data source that may pertain to the general subject matter with respect to which the knowledge-based system is being implemented. [0067] The source data, which may have been intermediary processed by the Lex processor 113, is then processed by the concept identification stages of the engine 100, which include simple and complex concept identification stages).

With respect to claim 35, Beggelman teaches a relational database system as in claim 33, including a deduction engine disposed to process available categorical statements for any further syllogistic deductions until no additional statements can be inferred (Beggelman, pa 0151, Sentences with these tags that do not produce a match ( e.g., a match corresponding to an instruction/parameter/constraint of a SmartSearch Rule) are first isolated for further analysis. Next, the sentence is "pruned" (e.g., "Text Pruning") by eliminating semantically neutral tokens and finally by eliminating tokens that are engaged. The remaining untagged text is submitted as a hypothesis for either a new simple concept or as a synonym for an existing simple concept).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Campailla, and further in view of Somenzi, Fabio. (2000). Binary Decision Diagrams.

With respect to claim 18, Campailla teaches the method as in claim 14. 
Somenzi teaches determining a count of records in a relational database in response to the database query and/or in response to the binary decision diagram, the steps of determining including steps of performing a depth-first search of the binary decision diagram (pg. 11, section 5.2.1, We present in Figure 6 a recursive algorithm, though a non recursive algorithm is obviously possible … The first (v) is the top node of the BDD for which a satisfying assignment is sought & pg. 12, section 5.2.2, post-order traversal of the BDD. For every node (arc) we compute the number αv (αe) of satisfying assignments for the function); 
for at least one node, determining a distance from that one node to a root of the binary decision diagram, counting a number of solutions in response to the database query (pg. 12, section 5.2.2, post-order traversal of the BDD. For every node (arc) we compute the number αv (αe) of satisfying assignments for the function & pg. 13 section 5.2.3, Every path of even parity from the root to the terminal node represents a set of satisfying assignments); 
accumulating a count of solutions for each selected node closer to a root of the binary decision diagram, the count being weighted in response to a distance between the selected node and a root of the binary decision diagram, the count being responsive to either internal nodes or leaf nodes which evaluate to true values (pg. 2, section 2.1, . The terminal nodes are labeled by either 1 (signifying true) or 0 (signifying false) & pg. 13, section 5.2.3, Then the minimum cost assignment to                         
                            x
                            i
                            ,
                             
                            …
                            x
                            m
                        
                     that is a solution to                         
                            f
                            =
                            
                                
                                    x
                                    i
                                    ,
                                     
                                    …
                                    x
                                    m
                                
                            
                            =
                            1
                             
                        
                    is given by the shortest path of even parity connecting the root of F to the terminal).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Beggelman in view of Somenzi because it ensures that the binary decision diagram can provide a satisfying assignment (pg. 13 section 5.2.3).

With respect to claim 19, Beggelman in view of Somenzi teaches a method as in claim 18, wherein: the accumulated count is responsive to whether nodes are internal nodes or whether nodes evaluate to a true value (pg. 2, section 2.1, . The terminal nodes are labeled by either 1 (signifying true) or 0 (signifying false) & pg. 11, section 5.2, The satisfiability problem is the problem of deciding whether there is an assignment to the variables of a function that makes the function 1).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Beggelman, and further in view of Campailla (US 7,136,899).

	With respect to claim 36, Campailla teaches a relational database system as in claim 30, as discussed above.
Campailla teaches methods including a Response Component (RC) disposed to provide answers to one or more queries, in response to responses by the relational database system and in response to one or more queries expressed as categorical statements (Campailla, Col. 6 Li. 1-3, Each of the inverse query subscription modules 311- 314 processes the information request criteria for a single subscribing user to the pub/sub system & Col. 6 Li. 56-60, This subscription process is coupled and enhanced by representing the above queries in if-then-else normal form (INF). A boolean expression represented in INF is called a binary decision diagram (BDD). BDDs use the if-then-else operator instead of OR and AND operators);
wherein the Response Component is disposed to compare decision terms within those one or more queries with one or more of the categorical statements (Campailla, Col. 6 Li. 38-41, As such, a message that relates to MSFT, APPL and IBM may be passed to a subscriber if the other terms of the sub-expressions are satisfied. Other stock quote messages would be filtered from being sent to this subscriber 121.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Beggelman with the teachings of Campailla because it determines an appropriate set of data to transmit to users (Campailla, Col. 1 Li. 13-17).

Response to Arguments
Rejections under 35 U.S.C. 112 
With regard to claims 1-13, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 1-13.  

Rejections under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Campailla (US 7,136,899) and Somenzi, Fabio. (2000). Binary Decision Diagrams.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169